Broyles, C. J.
The petition as amended was subject to general demurrer, and the trial judge of the municipal court of Atlanta properly so held. The reversal of that ruling by the appellate division of the court was error; and the judge of the superior court erred in sustaining the decision of the appellate division and in overruling the defendant’s petition for certiorari. See, in this connection, Town of Decatur v. Jaudon, 136 Ga. 854 (72 S. E. 351).

Judgment reversed.


Dulce and Bloodworih, JJ., concur.

Edgar Laihctm, for plaintiff in error.
Brown & Brown, J. Wiglvtman Bowden, contra.